DETAILED ACTION

Election/Restrictions

Claims 2-3 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/19/21.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites “whereby the first ink strips (10) determine the color, brightness and/or another visual, optical or wavelength-related property more strongly at a slanted view from the direction of the first side flanks (1) and at a slanted view from the direction of the second side flanks (2)” which is indefinite.  Due to the location of the first ink strips on the first side, they will appear more strongly when viewing from that side, but will appear weaker from the second side.  The claim contradicts the invention.   The claim could be clarified by making the direction from the first and second side an alternative e.g. or
Also in claim 1, both a “printing ink” and a “printing compound” lack proper antecedent basis.
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-13, and 19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mancuso (US 5,968,064).
In respect to claims 1, 8, and 19, although indefinite for the reasons stated above, Mancuso discloses a method of printing an impart structured as a color-shift surface, comprising: printing a relief structure (relief embossing) having a plurality of strip-shaped ridges 24/26/28 onto a surface of object 30, wherein the strip-shaped ridges are raised and at a distance from one another, each having a first side flank and second side flank; and conformal printing of a pattern of a plurality of first ink strips e.g. magenta strip 38 (isotropic color), wherein the magenta strip 38 is stronger from particular viewing directions e.g. 48 vs. 50 (Col. 7, 36-58; Fig. 3); the printing is carried out by a digital printing technique, in a variable manner (Col. 9, 42-55).  The colors appears homogeneous, as a “particular local color perceived” is noted during color shifts (Col. 8, 29-34).
In respect to claims 4-5, 9-10, and 12, Mancuso conformal printing of a second ink strip e.g. yellow 36, a differnet color parallel to the first ink strips, but having a lateral offset, wherein regions not covered by the first ink strip are covered (Fig. 3).  The second flank side is at least partially covered by the second strip 36, with the first flank side being covered by the first ink strip 38

In respect to claim 11, Mancuso discloses at least two angles 48 and 50, wherein from each angle exactly two color strips dominate the color impression (Fig. 3).
In respect to claim 13, Mancuso discloses that only particular lengths sections of the ridges may be printed, forming a “motif” (Fig. 3)

 Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borgsmuller et al. (US 2018/0022143).
In respect to claim 1, although indefinite for the reasons stated above, Borgsmuller et al. disclose a method of printing an impart structured as a color-shift surface, comprising: printing a relief structure (relief embossing) having a plurality of strip-shaped ridges 110-114 onto a surface of object wherein the strip-shaped ridges are raised and at a distance from one another, each having a first side flank and second side flank (Fig. 7a); and conformal printing of a pattern of a plurality of first ink strips e.g. 31 (isotropic color), wherein the first ink strip is stronger from particular viewing directions (0107-0108-0111); the printing is carried out by a digital printing technique, such as via a laser (0050).
In respect to claim 20, Borgsmuller et al. disclose providing a set of printed matierials wherein each specimen is covered with an imprint which is structured for a color-shift (Fig. 8; 0113); at least one imprint on a flank of the structured surface is configured to be different from all others e.g. via a serial number (0114; Fig. 9b).  The use of a “serial number” inherently discloses the existence of several documents “specimens”.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Borgsmuller et al. (US 2018/0022143).
Borgsmuller et al. discloses the limitations of claim 1 for the reasons stated above (Figs. 7a-7h), however this embodiment does not explicitly teach the printed material “printed in individually modified from, so as to allow tracking, back-tracking, and authentication…” however individual indicia is taught in another embodiment, also above (Fig. 9a-9b).  It would have been obvious to modify the ink strips printed on the ridges e.g. “F” (Fig. 7b & 7f) to include a serial number in view of the other embodiment (Fig. 9b) to individualize a series of documents.  The use of a “serial number” is explicitly for this purpose.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mancuso (US 4,968,064), Heine et al. (US 8,100,436), Braun et al. (US 6,036,233), Franz et al. (WO 2007/093300), and Kuhl et al. (US 4,124,947), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637